EXHIBIT 10.3
 
 

 

 
GS MORTGAGE SECURITIES CORPORATION II,
 
PURCHASER
 
and
 
ARCHETYPE MORTGAGE FUNDING I LLC,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of November 1, 2012
 
Series 2012-GCJ9
 
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of
November 1, 2012, is between GS Mortgage Securities Corporation II, a Delaware
corporation, as purchaser (the “Purchaser”), and Archetype Mortgage Funding I
LLC, a Delaware limited liability company, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
November 1, 2012 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor, Wells Fargo Bank, National Association, as master servicer (the
“Master Servicer”), Rialto Capital Advisors, LLC, as special servicer (the
“Special Servicer”), Pentalpha Surveillance LLC, as operating advisor, U.S. Bank
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”) and as trustee (in such capacity, the “Trustee”),
pursuant to which the Purchaser will transfer the Mortgage Loans (as defined
herein) to a trust fund and certificates representing ownership interests in the
Mortgage Loans will be issued by the trust fund (the “Trust Fund”).  In exchange
for the Mortgage Loans, the Trust Fund will issue to or at the direction of the
Depositor certificates to be known as GS Mortgage Securities Trust 2012-GCJ9,
Commercial Mortgage Pass-Through Certificates, Series 2012-GCJ9 (collectively,
the “Certificates”).  For purposes of this Agreement, “Mortgage Loans” refers to
the mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), subject to
the rights of the holders of interests in a Companion Loan, all of its right,
title and interest in and to the Mortgage Loans identified on Exhibit A to this
Agreement (the “Mortgage Loan Schedule”) including all interest and principal
received on or with respect to the Mortgage Loans after the Cut-Off Date (and,
in any event, excluding payments of principal and interest first due on the
Mortgage Loans on or before the Cut-Off Date).  In addition, with respect to the
Mortgage Loans sold by the Seller to the Purchaser, the Initial Interest
Shortfall Deposit shall be $0.  Upon the sale of the Mortgage Loans, the
ownership of each related Note, the Seller’s interest in the related Mortgage
represented by the Note and the other contents of the related Mortgage File (all
subject to the rights of the holders of interests in a Companion Loan) will be
vested in the Purchaser and immediately thereafter the Trustee, and the
ownership of records and documents with respect to each Mortgage Loan (other
than a Non-Serviced Companion Loan) prepared by or which come into the
possession of the Seller shall (subject to the rights of the holders of
interests in a Companion Loan) immediately vest in the Purchaser and immediately
thereafter the Trustee.  The Purchaser will sell certain of the Certificates
(the “Public Certificates”) to the underwriters (the “Underwriters”) specified
in the Underwriting Agreement, dated as of November 16, 2012 (the “Underwriting
Agreement”), between the Purchaser and the Underwriters, and the Purchaser will
sell certain of the Certificates (the “Private Certificates”) to the initial
purchasers (the “Initial Purchasers” and, collectively with the Underwriters,
the “Dealers”) specified in the
 
 
 

--------------------------------------------------------------------------------

 
 
Purchase Agreement, dated as of November 16, 2012 (the “Certificate Purchase
Agreement”), between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $149,972,910.27,
plus accrued interest on the Mortgage Loans from and including November 1, 2012
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to a Non-Serviced Loan) and each
Note shall be transferred to the Trustee subject to and in accordance with this
Agreement.  Any funds due after the Cut-Off Date in connection with a Mortgage
Loan received by the Seller shall be held in trust on behalf of the Trustee (for
the benefit of the Certificateholders) as the owner of such Mortgage Loan and
shall be transferred promptly to the Certificate Administrator.  All scheduled
payments of principal and interest due on or before the Cut-Off Date but
collected after the Cut-Off Date, and all recoveries and payments of principal
and interest collected on or before the Cut-Off Date (only in respect of
principal and interest on the Mortgage Loans due on or before the Cut-Off Date
and principal prepayments thereon), shall belong to, and shall be promptly
remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing
 
 
-2-

--------------------------------------------------------------------------------

 
Agreement, all documents, instruments and agreements required to be delivered by
the Purchaser, or contemplated to be delivered by the Seller (whether at the
direction of the Purchaser or otherwise), to the Custodian, the Master Servicer
and the Special Servicer, as applicable, with respect to the Mortgage Loans
under Section 2.01 of the Pooling and Servicing Agreement, and meeting all the
requirements of such Section 2.01 of the Pooling and Servicing Agreement;
provided that the Seller shall not be required to deliver any draft documents,
privileged communications, credit underwriting, due diligence analyses or data
or internal worksheets, memoranda, communications or evaluations.
 
(b)           Except with respect to a Non-Serviced Loan, the Seller shall
deliver to and deposit with (or cause to be delivered to and deposited with) the
Master Servicer within five (5) Business Days after the Closing Date a copy of
the Mortgage File and documents and records not otherwise required to be
contained in the Mortgage File that (i) relate to the origination and/or
servicing and administration of the Mortgage Loans or any related Companion
Loans, (ii) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) or any related Companion Loans or for evidencing or
enforcing any of the rights of the holder of the Mortgage Loans or any related
Companion Loans or holders of interests therein and (iii) are in the possession
or under the control of the Seller, together with (x) the Initial Interest
Shortfall Deposit, (y) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans or
any related Companion Loans and (z) a statement indicating which Escrow Payments
and reserve funds are allocable to each Mortgage Loan or any related Companion
Loans, provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.
 
SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:
 
(a)           except with respect to a Non-Serviced Loan, it shall record and
file or cause a third party to record and file in the appropriate public
recording office for real property records or UCC financing statements, as
appropriate (or, with respect to any assignments that the Custodian has agreed
to record or file pursuant to the Pooling and Servicing Agreement, deliver to
the Custodian for such purpose and cause the Custodian to record and file), the
assignments of assignment of leases, rents and profits and the assignments of
Mortgage and each related UCC-2 and UCC-3 financing statement referred to in the
definition of Mortgage File from the Seller to the Trustee as and to the extent
contemplated under Section 2.01(c) of the Pooling and Servicing Agreement.  All
out of pocket costs and expenses relating to the recordation or filing of such
assignments, assignments of Mortgage and financing statements shall be paid by
the Seller.  If any such document or instrument is lost or returned unrecorded
or unfiled, as the case may be, because of a defect therein, then the Seller
shall prepare or cause the preparation of a substitute therefor or cure such
defect or cause such defect to be cured, as the case may be, and the Seller
shall record or file, or cause the recording or filing of, such substitute or
corrected document or instrument or, with respect to any assignments that the
Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to the
Custodian (or, if the Mortgage Loan is then no longer subject to the Pooling and
Servicing Agreement, the then holder of such Mortgage Loan);
 
(b)           as to each Mortgage Loan (except with respect to a Non-Serviced
Loan), if the Seller cannot deliver or cause to be delivered the documents
and/or instruments referred to in clauses (2), (3) and (6) (if recorded) and
(15) of the definition of “Mortgage File” in the Pooling and Servicing Agreement
solely because of a delay caused by the public recording or filing office where
such document or instrument has been delivered for recordation or filing, as
applicable, it shall forward to the Custodian a copy of the original certified
by the Seller to be a true and complete copy of the original thereof submitted
for recording.  The Seller shall cause each assignment referred to in Section
(5)(a) above that is recorded and the file copy of each UCC-2 and UCC-3
assignment referred to in Section (5)(a) above to reflect that it should be
returned by the public recording or filing office to the Custodian or its agent
following recording (or, alternatively, to the Seller or its designee, in which
case the Seller shall deliver or cause the delivery of the recorded original to
the Custodian promptly following receipt); provided that, in those instances
where the public recording office retains the original assignment of Mortgage or
assignment of Assignment of Leases, the Custodian shall obtain therefrom a
certified copy of the recorded original.  On a monthly basis, at the expense of
the Seller, the Custodian shall forward to the Master Servicer a copy of each of
the aforementioned assignments following the Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders and the holders of any related
 
 
-4-

--------------------------------------------------------------------------------

 
 
Companion Loans.  Prior to the date that a letter of credit with respect to any
Mortgage Loan is transferred to the Master Servicer, the Seller will cooperate
with the reasonable requests of the Master Servicer or Special Servicer, as
applicable, in connection with effectuating a draw under such letter of credit
as required under the terms of the related Loan Documents.  Notwithstanding the
foregoing, this Section 5(c) shall not apply with respect to a Non-Serviced
Loan;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated November 16, 2012
relating to the Public Certificates, the annexes and exhibits thereto and the
DVD delivered therewith, or the Offering Circular dated November 16, 2012
relating to the Private Certificates, the annexes and exhibits thereto and the
DVD delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law.  (All terms under this clause (d) and not otherwise
defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of November 16, 2012, among the
Underwriters, the Initial Purchasers, the Seller and the Purchaser (the
“Indemnification Agreement” and, together with this Agreement, the “Operative
Documents”)); and
 
(f)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor (or
with respect to any Serviced Companion Loan that is deposited into another
securitization, the depositor of such securitization) and the Certificate
Administrator with any Additional Form 10-D Disclosure, any Additional Form 10-K
Disclosure and any Form 8-K Disclosure Information indicated on Exhibit U,
Exhibit V and Exhibit Z to the Pooling and Servicing Agreement within the time
periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon
 
 
-5-

--------------------------------------------------------------------------------

 
 
reasonable request by the Seller, the Purchaser shall provide the Seller with a
list of all parties to the Pooling and Servicing Agreement and any other
Servicing Function Participant.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)           The Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)           The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)           There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the
 
 
-6-

--------------------------------------------------------------------------------

 
 
validity of the Mortgage Loans or the ability of the Seller to carry out the
transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or
 
 
-7-

--------------------------------------------------------------------------------

 
 
constitute a default under, any of the terms, conditions or provisions of any of
the Purchaser’s organizational documents or any agreement or instrument to which
the Purchaser is a party or by which it is bound, or any order or decree
applicable to the Purchaser, or result in the creation or imposition of any lien
on any of the Purchaser’s assets or property, in each case which would
materially and adversely affect the ability of the Purchaser to carry out the
transactions contemplated by this Agreement;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
such party is required to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of
 
 
-8-

--------------------------------------------------------------------------------

 
 
the Certificateholders therein, or causes the related Mortgage Loan to be other
than a Qualified Mortgage (any such Document Defect shall constitute a “Material
Document Defect” and any such Breach shall constitute a “Material Breach”).  If
such Document Defect or Breach has been determined to be a Material Document
Defect or Material Breach, then the Special Servicer will be required to give
prompt written notice thereof to the Seller.  Promptly upon becoming aware of
any such Material Document Defect or Material Breach (including through a
written notice given by any party hereto, as provided above if the Document
Defect or Breach identified therein is a Material Document Defect or Material
Breach, as the case may be), the Seller shall, not later than 90 days from the
earlier of the Seller’s discovery or receipt of notice of, and receipt of a
demand to take action with respect to, such Material Document Defect or Material
Breach, as the case may be (or, in the case of a Material Document Defect or
Material Breach relating to a Mortgage Loan not being a “qualified mortgage”
within the meaning of the REMIC Provisions, not later than 90 days from any
party discovering such Material Document Defect or Material Breach, provided
that, if such discovery is by any party other than the Seller, the Seller
receives notice thereof in a timely manner), cure the same in all material
respects (which cure shall include payment of any losses and Additional Trust
Fund Expenses associated therewith) or, if such Material Document Defect or
Material Breach, as the case may be, cannot be cured within such 90 day period,
the Seller shall either (i) substitute a Qualified Substitute Mortgage Loan for
such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith or (ii) repurchase the
affected Mortgage Loan or any related REO Property (or the Trust Fund’s interest
therein) at the applicable Purchase Price by wire transfer of immediately
available funds to the Collection Account; provided, however, that if (i) such
Material Document Defect or Material Breach is capable of being cured but not
within such 90 day period, (ii) such Material Document Defect or Material Breach
is not related to any Mortgage Loan’s not being a “qualified mortgage” within
the meaning of the REMIC Provisions and (iii) the Seller has commenced and is
diligently proceeding with the cure of such Material Document Defect or Material
Breach within such 90 day period, then the Seller shall have an additional 90
days to complete such cure (or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above) it being understood and agreed
that, in connection with the Seller’s receiving such additional 90 day period,
the Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer and the Certificate Administrator setting forth the reasons such
Material Document Defect or Material Breach is not capable of being cured within
the initial 90 day period and what actions the Seller is pursuing in connection
with the cure thereof and stating that the Seller anticipates that such Material
Document Defect or Material Breach will be cured within such additional 90 day
period; and provided, further, that, if any such Material Document Defect is
still not cured after the initial 90 day period and any such additional 90 day
period solely due to the failure of the Seller to have received the recorded
document, then the Seller shall be entitled to continue to defer its cure,
substitution or repurchase obligations in respect of such Document Defect so
long as the Seller certifies to the Trustee, the Special Servicer and the
Certificate Administrator every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
substitution or repurchase may continue beyond the date that is 18 months
following the Closing Date.  Any
 
 
-9-

--------------------------------------------------------------------------------

 
 
such repurchase of a Mortgage Loan shall be on a servicing released basis.  The
Seller shall have no obligation to monitor the Mortgage Loans regarding the
existence of a Breach or a Document Defect, but if the Seller discovers a
Material Breach or Material Document Defect with respect to a Mortgage Loan, it
will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
all Escrow Payments and reserve funds pertaining to such Mortgage Loan possessed
by it, and each document that constitutes a part of the Mortgage File shall be
endorsed or assigned to the extent necessary or appropriate to the repurchasing
or substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001548266.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)            a certificate as of a recent date of the Secretary of State of
the State of Delaware to the effect that the Seller is duly organized, existing
and in good standing in the State of Delaware;
 
 
-12-

--------------------------------------------------------------------------------

 
 
(iii)           an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm
 
 
-13-

--------------------------------------------------------------------------------

 
 
of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Prospectus, Preliminary Free Writing Prospectus,
the Prospectus Supplement, the Preliminary Offering Circular, the Final Offering
Circular and any related disclosure for the initial Form 8-K, including the cost
of obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and reasonable
fees and disbursements of counsel in connection therewith; (vi) the costs and
expenses in connection with any determination of the eligibility of the
Certificates for investment by institutional investors in any jurisdiction and
the preparation of any legal investment survey, including reasonable fees and
disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement, Prospectus, Preliminary Free Writing Prospectus,
Prospectus Supplement, Preliminary Offering Circular and Final Offering Circular
and the reproducing and delivery of this Agreement and the furnishing to the
Underwriters of such copies of the Registration Statement, Prospectus,
Preliminary Free Writing Prospectus, Prospectus Supplement, Preliminary Offering
Circular, Final Offering Circular and this Agreement as the Underwriters may
reasonably request; (viii) the fees of the rating agency or agencies requested
to rate the Certificates; (ix) the reasonable fees and expenses of Cadwalader,
Wickersham & Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees
and expenses of Mayer Brown LLP, as counsel to the Underwriters and the Initial
Purchasers.
 
SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
 
-14-

--------------------------------------------------------------------------------

 
 
SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES
HEREUNDER.
 
SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment. The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number
(212) 428-1439, with a copy to Gary Silber, fax number (212) 493-9003, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Archetype
Mortgage Funding I LLC, 1601 Washington Ave., Suite 800, Miami Beach, Florida
33139, Attention: Leslie K. Fairbanks, Senior Vice President, fax number: (305)
695-5449, with a copy to: LNR Property LLC, 1601 Washington Ave., Suite 800,
Miami Beach, Florida 33139, Attention: Vincent Kallaher, Senior Vice President,
fax number: (305) 695-5449, with a copy to: LNR Property LLC, 1601 Washington
Ave., Suite 800, Miami Beach, Florida 33139, Attention: Corporate Counsel, fax
number: (305) 695-5449, and (iii) in the case of any of the preceding parties,
such other address as may hereafter be furnished to the other party in writing
by such parties.
 
 
-15-

--------------------------------------------------------------------------------

 
 
SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof.  Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
GS MORTGAGE SECURITIES
          CORPORATION II
       
By:
 /s/ J. Theodore Borter     Name: J. Theodore Borter     Title: President      

 

 
ARCHETYPE MORTGAGE FUNDING I LLC
       
By:
 /s/ Shahram M. Siddiqui     Name: Shahram M. Siddiqui     Title: Vice President
     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
 
A-1

--------------------------------------------------------------------------------

 
 
GSMS 2012-GCJ9 AMF I Mortgage Loan Schedule

                                   
Original
Control
     
Loan
                     
Cut-Off Date
 
Mortgage
Number
 
Footnotes
 
Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
Balance ($)
 
Loan Rate (%)
19
     
1
 
Abercorn Common
 
8108 Abercorn Street
 
Savannah
 
Georgia
 
31406
 
19,000,000
 
4.70000%
22
     
2
 
Hurstbourne Office Portfolio
                 
16,500,000
 
4.77600%
22.01
     
2.01
 
Neustar Building
 
1650 Lyndon Farm Court
 
Louisville
 
Kentucky
 
40223
       
22.02
     
2.03
 
Columns of Hurstbourne Green
 
1661 Lyndon Farm Court
 
Louisville
 
Kentucky
 
40223
       
22.03
     
2.02
 
Plainview Place
 
10180 Linn Station Road
 
Louisville
 
Kentucky
 
40223
       
24
     
3
 
Pangea 3 Multifamily Portfolio
                 
15,300,000
 
4.84000%
24.01
     
3.01
 
7801-7813 South Essex Avenue
 
7801-7813 South Essex Avenue
 
Chicago
 
Illinois
 
60649
       
24.02
     
3.02
 
7800-7806 South Essex Avenue
 
7800-7806 South Essex Avenue
 
Chicago
 
Illinois
 
60649
       
24.03
     
3.03
 
8148-8156 South Ingleside Avenue
 
8148-8156 South Ingleside Avenue
 
Chicago
 
Illinois
 
60619
       
24.04
     
3.04
 
7800-7810 South Kingston Avenue
 
7800-7810 South Kingston Avenue
 
Chicago
 
Illinois
 
60649
       
24.05
     
3.05
 
7801-7811 South Kingston Avenue
 
7801-7811 South Kingston Avenue
 
Chicago
 
Illinois
 
60649
       
24.06
     
3.06
 
6000 South Prairie Avenue
 
6000 South Prairie Avenue
 
Chicago
 
Illinois
 
60637
       
24.07
     
3.07
 
8236 South Maryland Avenue
 
8236 South Maryland Avenue
 
Chicago
 
Illinois
 
60619
       
24.08
     
3.08
 
8051 South Ingleside Avenue
 
8051 South Ingleside Avenue
 
Chicago
 
Illinois
 
60619
       
24.09
     
3.09
 
8241-8249 South Ellis Avenue
 
8241-8249 South Ellis Avenue
 
Chicago
 
Illinois
 
60619
       
24.10
     
3.1
 
9244 South Saginaw Avenue
 
9244 South Saginaw Avenue
 
Chicago
 
Illinois
 
60617
       
24.11
     
3.11
 
4853-4859 South Prairie Avenue
 
4853-4859 South Prairie Avenue
 
Chicago
 
Illinois
 
60615
       
24.12
     
3.12
 
8200-8204 South Ingleside Avenue
 
8200-8204 South Ingleside Avenue
 
Chicago
 
Illinois
 
60619
       
24.13
     
3.13
 
7348 South Dr. Martin Luther King Drive
 
7348 South Dr. Martin Luther King Drive
 
Chicago
 
Illinois
 
60619
       
24.14
     
3.14
 
7801 South Saginaw Avenue
 
7801 South Saginaw Avenue
 
Chicago
 
Illinois
 
60649
       
24.15
     
3.15
 
7941 South Marquette Avenue
 
7941 South Marquette Avenue
 
Chicago
 
Illinois
 
60617
       
24.16
     
3.16
 
8000-8004 South Drexel Avenue
 
8000-8004 South Drexel Avenue
 
Chicago
 
Illinois
 
60619
       
24.17
     
3.17
 
8231-8237 South Ellis Avenue
 
8231-8237 South Ellis Avenue
 
Chicago
 
Illinois
 
60619
       
24.18
     
3.18
 
8155 South Maryland Avenue
 
8155 South Maryland Avenue
 
Chicago
 
Illinois
 
60619
       
24.19
     
3.19
 
8255 South Maryland Avenue
 
8255 South Maryland Avenue
 
Chicago
 
Illinois
 
60619
       
24.20
     
3.2
 
7914-7916 South Kingston Avenue
 
7914-7916 South Kingston Avenue
 
Chicago
 
Illinois
 
60617
       
24.21
     
3.21
 
8514 South Crandon Avenue
 
8514 South Crandon Avenue
 
Chicago
 
Illinois
 
60617
       
26
     
4
 
Glen Hill North
 
800 Roosevelt Road
 
Glen Ellyn
 
Illinois
 
60137
 
14,200,000
 
4.87900%
30
     
5
 
Battle Creek Multifamily Portfolio
                 
11,500,000
 
4.64000%
30.01
     
5.03
 
Wyndtree Apartments
 
10 Wyndtree Drive
 
Springfield
 
Michigan
 
49037
       
30.02
     
5.01
 
Forest Hills Apartments
 
907 Capital Avenue Southwest
 
Battle Creek
 
Michigan
 
49015
       
30.03
     
5.02
 
Tree Top Apartments
 
120 Riverside Drive
 
Battle Creek
 
Michigan
 
49015
       
36
     
6
 
Paramus Medical Plaza
 
30 West Century Road
 
Paramus
 
New Jersey
 
07652
 
8,250,000
 
4.95500%
37
     
7
 
40 Hart Street
 
40 Hart Street
 
New Britain
 
Connecticut
 
06052
 
8,250,000
 
4.88000%
38
     
8
 
Park Place MHP
 
306 South Recker Road
 
Mesa
 
Arizona
 
85206
 
8,000,000
 
4.50000%
40
     
9
 
Crossroads Executive Center
 
3601 Algonquin Road
 
Rolling Meadows
 
Illinois
 
60008
 
7,800,000
 
4.87900%
41
     
10
 
Calabasas Gardens
 
4764, 4766 & 4768 Park Granada
 
Calabasas
 
California
 
91302
 
7,791,396
 
4.84000%
49
     
11
 
Pedro Point Shopping Center
 
5550-5560 Coast Highway
 
Pacifica
 
California
 
94044
 
6,000,000
 
4.85000%
54
     
12
 
Milford Mill Shopping Center
 
8053 Liberty Road
 
Windsor Mill
 
Maryland
 
21244
 
4,994,599
 
4.93000%
57
     
13
 
Berkley Hills Apartments
 
300 Berkley Drive
 
Madison
 
Tennessee
 
37115
 
4,844,266
 
4.98000%
58
     
14
 
Self Storage of America
 
7339 East Washington Street
 
Indianapolis
 
Indiana
 
46219
 
4,842,111
 
4.69500%


 
 

--------------------------------------------------------------------------------

 

GSMS 2012-GCJ9 AMF I Mortgage Loan Schedule


               
Remaining
     
Remaining
             
Crossed With
Control
     
Loan
     
Term To
     
Amortization Term
 
Subservicing
 
Servicing
 
Mortgage
 
Other Loans
Number
 
Footnotes
 
Number
 
Property Name
 
Maturity (Mos.)
 
Maturity Date
 
(Mos.)
 
Fee Rate (%)
 
Fee Rate (%)
 
Loan Seller
 
(Crossed Group)
19
     
1
 
Abercorn Common
 
120
 
11/1/2022
 
360
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
22
     
2
 
Hurstbourne Office Portfolio
 
120
 
11/1/2022
 
360
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
22.01
     
2.01
 
Neustar Building
                           
22.02
     
2.03
 
Columns of Hurstbourne Green
                           
22.03
     
2.02
 
Plainview Place
                           
24
     
3
 
Pangea 3 Multifamily Portfolio
 
120
 
11/1/2022
 
360
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
24.01
     
3.01
 
7801-7813 South Essex Avenue
                           
24.02
     
3.02
 
7800-7806 South Essex Avenue
                           
24.03
     
3.03
 
8148-8156 South Ingleside Avenue
                           
24.04
     
3.04
 
7800-7810 South Kingston Avenue
                           
24.05
     
3.05
 
7801-7811 South Kingston Avenue
                           
24.06
     
3.06
 
6000 South Prairie Avenue
                           
24.07
     
3.07
 
8236 South Maryland Avenue
                           
24.08
     
3.08
 
8051 South Ingleside Avenue
                           
24.09
     
3.09
 
8241-8249 South Ellis Avenue
                           
24.10
     
3.1
 
9244 South Saginaw Avenue
                           
24.11
     
3.11
 
4853-4859 South Prairie Avenue
                           
24.12
     
3.12
 
8200-8204 South Ingleside Avenue
                           
24.13
     
3.13
 
7348 South Dr. Martin Luther King Drive
                           
24.14
     
3.14
 
7801 South Saginaw Avenue
                           
24.15
     
3.15
 
7941 South Marquette Avenue
                           
24.16
     
3.16
 
8000-8004 South Drexel Avenue
                           
24.17
     
3.17
 
8231-8237 South Ellis Avenue
                           
24.18
     
3.18
 
8155 South Maryland Avenue
                           
24.19
     
3.19
 
8255 South Maryland Avenue
                           
24.20
     
3.2
 
7914-7916 South Kingston Avenue
                           
24.21
     
3.21
 
8514 South Crandon Avenue
                           
26
     
4
 
Glen Hill North
 
120
 
11/1/2022
 
360
 
0.05000%
 
0.02000%
 
AMF I
 
NAP
30
     
5
 
Battle Creek Multifamily Portfolio
 
120
 
11/1/2022
 
300
 
0.05000%
 
0.01000%
 
AMF I
 
NAP
30.01
     
5.03
 
Wyndtree Apartments
                           
30.02
     
5.01
 
Forest Hills Apartments
                           
30.03
     
5.02
 
Tree Top Apartments
                           
36
     
6
 
Paramus Medical Plaza
 
120
 
11/1/2022
 
360
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
37
     
7
 
40 Hart Street
 
120
 
11/1/2022
 
360
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
38
     
8
 
Park Place MHP
 
120
 
11/1/2022
 
360
 
0.03000%
 
0.02000%
 
AMF I
 
NAP
40
     
9
 
Crossroads Executive Center
 
120
 
11/1/2022
 
360
 
0.05000%
 
0.02000%
 
AMF I
 
NAP
41
     
10
 
Calabasas Gardens
 
119
 
10/1/2022
 
359
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
49
     
11
 
Pedro Point Shopping Center
 
120
 
11/1/2022
 
360
 
0.03000%
 
0.02000%
 
AMF I
 
NAP
54
     
12
 
Milford Mill Shopping Center
 
119
 
10/1/2022
 
359
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
57
     
13
 
Berkley Hills Apartments
 
118
 
9/1/2022
 
298
 
0.00000%
 
0.02000%
 
AMF I
 
NAP
58
     
14
 
Self Storage of America
 
119
 
10/1/2022
 
299
 
0.00000%
 
0.02000%
 
AMF I
 
NAP


 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
B-1

--------------------------------------------------------------------------------

 
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note.  At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, the Other Pooling and Servicing Agreement or similar
agreement and rights of the holder of a related Companion Loan pursuant to an
Intercreditor Agreement.  Seller has full right and authority to sell, assign
and transfer each Mortgage Loan, and the assignment to Depositor constitutes a
legal, valid and binding assignment of such Mortgage Loan free and clear of any
and all liens, pledges, charges or security interests of any nature encumbering
such Mortgage Loan other than the rights of the holder of a related Companion
Loan pursuant to an Intercreditor Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan,
 
 
B-2

--------------------------------------------------------------------------------

 
 
 
that would deny the Mortgagee the principal benefits intended to be provided by
the Mortgage Note, Mortgage or other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth on Exhibit C
(each such exception, a “Title Exception”)), except as the enforcement thereof
may be limited by the Standard Qualifications. Such Mortgaged Property (subject
to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder of the
related Companion Loan pursuant to an Intercreditor Agreement; provided that
none of which items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”).  Except as contemplated by clause
(f) of the preceding sentence, none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage.  Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit C, the Seller has no knowledge of
any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 
 
B-4

--------------------------------------------------------------------------------

 
 
 
Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications.  The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.
 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or

 
 
B-5

--------------------------------------------------------------------------------

 
 
 
installments thereof, which could be a lien on the related Mortgaged Property
that would be of equal or superior priority to the lien of the Mortgage and that
prior to the Cut-Off Date have become delinquent in respect of each related
Mortgaged Property have been paid, or an escrow of funds has been established in
an amount sufficient to cover such payments and reasonably estimated interest
and penalties, if any, thereon.  For purposes of this representation and
warranty, real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the earlier of (a) the date on which interest and/or penalties would first
be payable thereon and (b) the date on which enforcement action is entitled to
be taken by the related taxing authority.
 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form”

 
 
B-6

--------------------------------------------------------------------------------

 
 
 
that includes replacement cost valuation issued by an insurer meeting the
requirements of the related Loan Documents and having a claims-paying or
financial strength rating of at least “A-:VIII” from A.M. Best Company or “A3”
(or the equivalent) from Moody’s Investors Service, Inc. or “A-” from Standard &
Poor’s Ratings Service (collectively the “Insurance Rating Requirements”), in an
amount (subject to a customary deductible) not less than the lesser of (1) the
original principal balance of the Mortgage Loan and (2) the full insurable value
on a replacement cost basis of the improvements, furniture, furnishings,
fixtures and equipment owned by the Mortgagor and included in the Mortgaged
Property (with no deduction for physical depreciation), but, in any event, not
less than the amount necessary or containing such endorsements as are necessary
to avoid the operation of any coinsurance provisions with respect to the related
Mortgaged Property.
 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements,
 
 
B-7

--------------------------------------------------------------------------------

 
 
 
earthquake insurance on such Mortgaged Property was obtained by an insurer rated
at least “A:VIII” by A.M. Best Company or “A3” (or the equivalent) from Moody’s
Investors Service, Inc. or “A-”  by Standard & Poor’s Ratings Service in an
amount not less than 100% of the SEL.
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the Mortgagee
(or a trustee appointed by it) having the right to hold and disburse such
proceeds as the repair or restoration progresses, or (b) to the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the

 
 
B-8

--------------------------------------------------------------------------------

 
 
 
appraised value of the related Mortgaged Property at the time of the origination
of such Mortgage Loan are within the boundaries of the related Mortgaged
Property, except encroachments that do not materially and adversely affect the
value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy.  No improvements on adjoining
parcels encroach onto the related Mortgaged Property except for encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy.  No improvements encroach upon any easements except for
encroachments the removal of which would not materially and adversely affect the
value or current use of such Mortgaged Property or for which insurance or
endorsements obtained with respect to the Title Policy.
 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of the Mortgage Loan on such date or
(ii) at the Closing Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto.  Any prepayment premium
and yield maintenance charges applicable to the Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan

 
 
B-9

--------------------------------------------------------------------------------

 
 
 
complied as of the date of origination with, or was exempt from, applicable
state or federal laws, regulations and other requirements pertaining to usury.
 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, the improvements located on or
forming part of each Mortgaged Property securing a Mortgage Loan as of the date
of origination of such Mortgage Loan (or related Whole Loan, as applicable) and
as of the Cut-Off Date, there are no material violations of applicable zoning
ordinances, building codes and land laws (collectively “Zoning Regulations”)
other than those which (i) are insured by the Title Policy or a law and
ordinance insurance policy or (ii) would not have a material adverse effect on
the value, operation or net operating income of the Mortgaged Property.  The
terms of the Loan Documents require the Mortgagor to comply in all material
respects with all applicable governmental regulations, zoning and building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated

 
 
B-10

--------------------------------------------------------------------------------

 
 
 
with the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis) in any of the following events: (i) if any
voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have colluded with
(or, alternatively, solicited or caused to be solicited) other creditors to
cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the Mortgaged Property or equity interests in
Mortgagor made in violation of the Loan Documents; and (b) contains provisions
providing for recourse against the Mortgagor and guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Mortgagor’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan, (ii) misappropriation of (A) insurance
proceeds or condemnation awards or (B) security deposits or, alternatively, the
failure of any security deposits to be delivered to Mortgagee upon foreclosure
or action in lieu thereof (except to the extent applied in accordance with
leases prior to a Mortgage Loan event of default); (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Loan Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property.
 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d)
releases of out-parcels that are unimproved or other portions of the Mortgaged
Property which will not have a material adverse effect on the underwritten value
of the Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation or taking
by a State or any political subdivision or authority thereof.  With respect to
any partial release under the preceding clauses (a) or (d), either: (x) such
release of collateral (i) would not constitute a “significant modification” of
the subject Mortgage Loan within the meaning of Treasury Regulations Section
1.860G-2(b)(2) and (ii) would not cause the subject Mortgage Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code;
or (y) the Mortgagee or servicer can, in accordance with the related Loan
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), for all
Mortgage Loans originated after December 6, 2010, if the fair market value of
the real property constituting such Mortgaged Property after the release is not
equal to at least 80% of the principal balance of the Mortgage Loan outstanding
after the release, the Mortgagor is required to make a

 
 
B-11

--------------------------------------------------------------------------------

 
 
 
payment of principal in an amount not less than the amount required by the REMIC
Provisions.
 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Mortgagor, if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan.
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  Each Mortgage requires the Mortgagor to
provide the owner or holder of the Mortgage with quarterly (other than for
single-tenant properties) and annual operating statements, and quarterly (other
than for single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Mortgage Loan
with more than one Mortgagor are in the form of an annual combined balance sheet
of the Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows, including a
combining balance sheet and statement of income for the Mortgaged Properties on
a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor

 
 
B-12

--------------------------------------------------------------------------------

 
 
 
shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount  of
terrorism insurance available with funds equal to the Terrorism Cap Amount.  The
“Terrorism Cap Amount”  is the specified percentage (which is at least equal to
200%)  of the amount of the insurance premium that is payable at such time  in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) herein or the exceptions thereto set forth on Exhibit C, or (vii) as
set forth on Exhibit B-30-1 by reason of any mezzanine debt that existed at the
origination of the related Mortgage Loan, or future permitted mezzanine debt as
set forth on Exhibit B-30-2 or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related Mortgaged
Property, other than (i) any Companion Loan of any Mortgage Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests (iii) any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, as
set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or
other Loan Documents provide that to the extent any Rating Agency fees are
incurred in connection with the review of and consent to any transfer or
encumbrance, the Mortgagor is responsible for such payment along with all other
reasonable out-of-pocket fees and expenses incurred by the Mortgagee relative to
such transfer or encumbrance.

 
 
B-13

--------------------------------------------------------------------------------

 
 
 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Properties, and whose organizational documents further provide, or
which entity represented in the related Loan Documents, substantially to the
effect that it does not have any assets other than those related to its interest
in and operation of such Mortgaged Property or Properties, or any indebtedness
other than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (i) 110%
of the allocated loan amount for the real property to be released and (ii) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other

 
 
B-14

--------------------------------------------------------------------------------

 
 
 
reasonable out-of-pocket expenses associated with defeasance, including, but not
limited to, accountant’s fees and opinions of counsel.
 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Agreement, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
B-15

--------------------------------------------------------------------------------

 
 
 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
B-16

--------------------------------------------------------------------------------

 
 
 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Whole Loan, as applicable)
and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
 
B-17

--------------------------------------------------------------------------------

 
 
 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan that
is cross-collateralized and cross defaulted with another Mortgage Loan, no
Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor.

 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true:  (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having

 
 
B-18

--------------------------------------------------------------------------------

 
 
 
financial resources reasonably estimated to be adequate to address the situation
is required to take action.  To Seller’s knowledge, except as set forth in the
ESA, there is no Environmental Condition (as such term is defined in ASTM
E1527-05 or its successor) at the related Mortgaged Property.
 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.

 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
 
B-19

--------------------------------------------------------------------------------

 
 
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
B-20

--------------------------------------------------------------------------------

 
 
Exhibit B-30-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
None.
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2
 
List of Mortgage Loans with Permitted Mezzanine Debt
 

   
Loan #
Mortgage Loan
36
Paramus Medical Plaza
37
40 Hart Street

 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.
 
 
B-30-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
Representation
 
 
Mortgage Loan
 
 
Description of Exception
(24)  Local Law Compliance
 
Battle Creek Multifamily Portfolio (No. 30)
 
The amount of law & ordinance insurance on the Mortgaged Property may be less
than the potential loss in the event that the Mortgaged Property must be rebuilt
to comply with the applicable Zoning Regulations.  The Mortgagor is required to
deposit the deficient amount with the lender and both the Mortgagor and
guarantor have recourse liability for the amount of such
deficiency.  Alternatively, the Mortgagor has the right to release a portion of
the Mortgaged Property upon the satisfaction of certain conditions contained in
the Mortgage Loan documents.
 
(30)  Due on Sale or
         Encumbrance
 
Paramus Medical Plaza (No. 36)
 
The Mortgage Loan documents allow, without the consent of the lender, subject to
satisfaction of conditions set forth therein, constituent partners of the
Mortgagor (other than the general partner or managing member, as applicable) to
incur indebtedness secured by its ownership interest in the Mortgagor.
 
(30)  Due on Sale or
         Encumbrance
 
40 Hart Street (No. 37)
 
The Mortgage Loan documents allow, without the consent of the lender, subject to
satisfaction of conditions set forth therein, constituent partners of the
Mortgagor (other than the general partner or managing member, as applicable) to
incur indebtedness secured by its ownership interest in the Mortgagor.
 
(39)  Organization of
 Mortgagor
 
Glen Hill North (No. 26)
Crossroads Executive Center (No. 40)
 
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.
(39)  Organization of
 Mortgagor 
 
Paramus Medical Plaza (No. 36)
40 Hart Street (No. 37)
 
The Mortgagor under each of these Mortgage Loans is affiliated with the other
Mortgagor.

 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
ARCHETYPE MORTGAGE FUNDING I LLC (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of
November 1, 2012 (the “Agreement”), between GS Mortgage Securities Corporation
II and Seller, are true and correct in all material respects on and as of the
date hereof (or as of such other date as of which such representation is made
under the terms of Exhibit B to the Agreement) with the same force and effect as
if made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated November 8, 2012, as supplemented by the
Prospectus Supplement, dated November 16, 2012 (collectively, the “Prospectus”),
relating to the offering of the Class A-1, Class A-2, Class A-3, Class A-AB,
Class X-A and Class A-S Certificates, nor the Offering Circular, dated
November 16, 2012 (the “Offering Circular”), relating to the offering of the
Class X-B, Class B, Class C, Class D, Class E, Class F, Class G and Class R
Certificates, in the case of the Prospectus and the Prospectus Supplement, as of
the date of the Prospectus Supplement or as of the date hereof, or the Offering
Circular, as of the date thereof or as of the date hereof, included or includes
any untrue statement of a material fact relating to the Mortgage Loans and/or
the Seller or omitted or omits to state therein a material fact relating to the
Mortgage Loans, the related Mortgaged Properties and/or the Seller required to
be stated therein or necessary in order to make the statements therein relating
to the Mortgage Loans and/or the Seller, in the light of the circumstances under
which they were made, not misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 
Certified this [  ] day of November, 2012.

       ARCHETYPE MORTGAGE FUNDING I LLC

     
 
By:
      Name:     Title:      

 
 
D-2

--------------------------------------------------------------------------------

 
 